DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on January 20, 2021 has been considered and entered. 
Accordingly, claims 1-2, 4, 6-8, 10, 12-15, and 17 are pending in this application. Claims 1, 4, 7, 10, 13, and 15 are currently amended; claims 2, 6, 8, 12, 14, and 17 are original; claims 3, 5, 9, 11, and 16 are cancelled. 
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claims 1, 7, and 13 recite the limitation “calculating […] one or more inter correlation coefficients of each pair of independent variables from the set of independent variables”. The specification did not provide a formula or algorithm to calculate the inter correlation coefficient. However, the formula is disclosed is in paragraph [0014] of the foreign application IN 201621020879.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-8, 10, 12-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under the Alice Framework Step 1, claims 1-2, 4, and 6 recite a series of steps and therefore is a process. Claims 7-8, 10 and 12 recite system and therefore is a machine. Claims 13-15, and 17 recite a machine readable storage medium and therefore is an article of manufacture. 
Analysis for the system claims will be addressed first followed by the method claims, then the machine readable storage medium claims.
Under the Alice Framework Step 2A prong 1, claim 7 recites the limitations “calculate one or more inter correlation coefficients of each pair of independent variables from the set of independent variables”, “rank, using a lexicographical technique, one or more subsets of independent variables from the set of independent variables”, “execute, in parallel, in each of the one or more execution threads specific to the one or more blocks in the grid”, “generate, using an unranking technique, an initial set of subsets from the one or more subsets assigned, and recursively generating, based on the initial set of subsets, a next set of subsets based on the one or more subsets assigned, wherein when the initial set of subsets is being generated, a comparison of an inter correlation coefficient (Ra) across independent variables in a subset of the initial set is performed”, “perform a comparison of (i) an inter correlation coefficient (Ra) of (a) an updated independent variable in a next subset of a subsequent set and (b) one or more independent variables in the same next subset and (ii) the maximum allowed inter correlation coefficient of independent variables Rint”, “determine, based on the comparison, an optimal subset from each corresponding execution thread from each block to obtain one or more optimal subsets, each of 
The above limitations amount to processing mathematical calculations/relationships to generate an output in response to given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim recites eight additional elements – a memory (102) storing instructions, one or more communication interfaces (106), one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to:, define (i) an input data comprising a set of independent variables, a set of dependent variables, and a subset size, (ii) a set of control parameters comprising maximum allowed inter correlation coefficient of independent variables Rint, and a minimum or maximum objective function threshold (Rcri pertaining to the set of independent variables, and (iii) a block size and a grid size pertaining to a graphics processing unit (GPU), the block size and grid size are indicative of number of execution threads to be executed in one or more blocks in a grid, assign the one or more ranked subsets to corresponding one or more execution threads of the GPU, synchronize, for the grid and the block, the one or more optimal subsets from each of the corresponding execution thread specific to each block, wherein the values of the one or more optimal subsets are stored in a shared memory, and wherein the one or more dependent variables are stored in 
	Under the Alice Framework Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “define”, “assign”, “synchronize”, wherein the values of the one or more optimal subsets are stored in a shared memory, and wherein the one or more dependent variables are stored in the shared memory are merely adding insignificant extra-solution activity. Further, the insignificant extra solution activities comprising of “defining”, “assigning”, “synchronizing”, and “storing data in shared memory” are well-understood, routine, and conventional. Any mathematical algorithm requires an operand to perform a mathematical operation in order to obtain a result. The same is true for any mathematical algorithm performed by a processor. The CUDA C Programming Guide provides examples of mathematical calculations written as functions in which the inputs and parameters are supplied as function parameters which is equivalent to “defining” or providing the inputs for the calculation. Further, the CUDA C Programming Guide discloses function calls to define the block and grid dimensions which is equivalent to defining the block size and grid size pertaining to a GPU (pages 9-12). In the context of a GPU, each thread performs the same calculation on different data which is equivalent to “assigning” the specific inputs to be operated on by 

	Under the Alice Framework step 2A prong 1, claims 8, 10 and 12 recite further steps to calculate the mathematical algorithm to obtain a result based on given inputs and falls within the “Mathematical Concepts” grouping of abstract ideas.
	Under the Alice Framework step 2A prong 2, claims 8, 10 and 12 do not include additional elements that sufficient to amount to significantly more than judicial exception. Accordingly, the claims are directed to recite an abstract idea.
	
	Claims 1-2, 4 and 6 are directed to a computer implemented method in which the one or more hardware processors of claims 7-8, 10 and 12 are configured to perform respectively. Analysis of 7-8, 10 and 12 applies equally to claims 1-2, 4 and 6 respectively. Further, claims 1-2, 4 and 6 do not recite 

	Claims 13-15, and 17 are directed a non-transitory machine readable information storage medium that contains the instructions for configuring the one or more hardware processors of claims 7-8, 10 and 12 to implement the method of claims 1-2, 4 and 6 respectively. Analysis of claims 7-8, 10 and 12 applies equally to claims 13-15, and 17 respectively. Further, claims 13-15, and 17 do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are directed to recite an abstract idea.

Response to Arguments
Applicant’s arguments filed 01/20/2021, see remarks pages 8-19 with respect to the objection of the specification, and the 35 U.S.C. 101 rejection of claims 1-2, 4, 6-8, 10, 12-15, and 17 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the objection of the specification, applicant submits that the formula as disclosed in paragraph [0014] of the foreign application IN 201621020879, is also disclosed in paragraph [0014] of the present application. Examiner respectfully disagrees. There may be an argument related to the subject matter of how to calculate the one or more inter correlation coefficients of each pair of independent variables from the set of independent variables in paragraph [0014] of the present application. However, the formula itself is not present in paragraph [0014] or in any part of the specification and examiner considers the formula to be essential.

In response to applicant’s argument with respect to the 35 U.S.C. 101 rejection of claims 1-2, 4, 6-8, 10, 12-15, and 17, applicant amended independent claims 1, 7, and 13 to include the limitations of 
Examiner respectfully disagrees. As discussed above (see 101 analysis), in prong 2A the additional elements of “calculating model correlation coefficient Rm”, “wherein the model correlation coefficient Rm comprise standard error, mean square error and variance” and “eliminating Leave One .

Applicant’s arguments, see remarks pages 20-26, filed 01/20/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-2, 4, 6-8, 10, 12-15, and 17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-2, 4, 6-8, 10, 12-15, and 17 has been withdrawn.
In response to applicant’s argument with respect to the 35 U.S.C. 103 rejection of claims 1-2, 4, 6-8, 10, 12-15, and 17, applicant amended independent claims 1, 7, and 13 to include the limitation of “calculate model correlation coefficient Rm based on the one or more generated predictive models and one or more dependent variables from the set of dependent variables, wherein the one or more dependent variables are stored in the shared memory wherein the model correlation coefficient Rm comprise standard error, mean square error and variance wherein the processor implemented method eliminates Leave One Out (LOO) cross-validation performed after the one or more predictive models generated for obtaining the best subset”. Liu discloses a method for variable selection and modeling based on prediction, however, the method of Liu includes a Leave One Out (LOO) cross-validation for 2 using LOO cross-validation). Further, none of the prior art references discussed in the remarks submitted on 01/20/2021 teaches or suggests eliminating the Leave One Out (LOO) cross-validation step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767
/EMILY E LAROCQUE/Examiner, Art Unit 2182